Citation Nr: 1641736	
Decision Date: 10/27/16    Archive Date: 11/08/16

DOCKET NO.  13-01 044	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

Entitlement to service connection for a lumbar spine disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

James R. Springer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1961 to November 1963, and subsequently served in the Reserves with periods of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA).

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in July 2010 by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.

In October 2014, the Board remanded the claim so that the agency of original jurisdiction (AOJ) could schedule the Veteran for a video conference hearing.

In September 2016, the Veteran testified before the undersigned Veterans Law Judge; a transcript of the hearing is of record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

The competent and credible evidence of record fails to demonstrate that the Veteran's low back disorder is casually or etiologically related to any disease, injury, or incident during a period of ACDUTRA.


CONCLUSION OF LAW

The criteria for service connection for a low back disorder are not met. 38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.6, 3.102, 3.303 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

II.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

With respect to the claim decided herein, review of the record fails to reveal any deficiency with respect to either the duty to notify or assist.  VA's duty to notify was satisfied by a letter of May 2010.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The Board notes that, in his September 2010 notice of disagreement, the Veteran challenged the qualifications of the July 2010 based solely on the basis that the examiner was a nurse practitioner, and that an orthopedist would have provided a better opinion.  The Board notes, however, that "the Board is entitled to assume the competency of a VA examiner."  Cox v. Nicholson, 20 Vet. App. 563, 569 (2007).  Additionally, "[i]n the case of competent medical evidence, the VA benefits from a presumption that it has properly chosen a person who is qualified to provide a medical opinion in a particular case. . . . [T]he presumption is not about the person or a job title; it is about the process."  Parks v. Shinseki, 716 F.3d 581 (Fed. Cir. 2013).

Therefore, the Board finds that VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

II.  Service Connection

The Veteran contends that his current low back disorder is the result of his military service.  Specifically, during his September 2016 hearing before the undersigned, the Veteran stated that he injured his low back during a period of ACDUTRA in 1965 when he was pulling apart bunk beds and felt his back "twist and jerk."  See September 2016 Hearing Transcript, pg. 6.  He stated that he could not "raise up" and, although he sought treatment at sick call, he was told he could not receive treatment because he was in the Reserves; thus, he was sent home for private treatment.  Id.  He stated that his back has bothered him since he left the Reserves, but that he did not seek treatment because he learned to deal with it.  Id. at 12.

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurrent in service.  38 C.F.R. § 3.303(d).

The term "active military, naval, or air service," includes active duty, any period of ACDUTRA during which the veteran was disabled or died from a disease or injury incurred or aggravated in line of duty, and any period of INACDUTRA during which the veteran was disabled or died from an injury incurred or aggravated in line of duty or from myocardial infarction, cardiac arrest, or cerebrovascular accident which occurred during such training.  38 C.F.R. § 3.6 (2015).

"To establish a right to compensation for a present disability, a Veteran must show: (1) the existence of a present disability, (2) in-service incurrence or aggravation of a disease or injury; (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Depending on the evidence and the contentions of record in a particular case, lay evidence can be competent and sufficient to establish a diagnosis and medical etiology of a condition.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

Lay evidence is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  When a condition is capable of lay observation and may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature."  

Lay evidence can be competent and sufficient to establish a diagnosis when a layperson (1) is competent to identify the medical condition; or, (2) is reporting a contemporaneous medical diagnosis; or, (3) describes symptoms at the time which supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Although a lay person is competent in certain situations to provide a diagnosis of a simple condition, a lay person is not competent to provide evidence as to more complex medical questions.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  Likewise, mere conclusory or generalized lay statements that a service event or illness caused a current disability are insufficient.  Waters v. Shinseki, 601 F.3d 1274, 1278 (2010).  

The Board must weigh any competent lay evidence and make a credibility determination as to whether it supports a finding of service incurrence; or, if applicable, continuity of symptomatology; or both, sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); see also Layno v. Brown, 6 Vet. App. 465 (1994).  The credibility of lay evidence may not be refuted solely by the absence of corroborating contemporaneous medical evidence, but it is a factor.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Other credibility factors are the lapse of time in recollecting events attested to, prior conflicting statements as opposed to consistency with other statements and evidence, internal consistency, facial plausibility, bias, interest, the length of time between alleged incurrence of disability and the earliest or first corroborating medical or lay evidence thereof, and statements given during treatment (which are usually given greater probative weight, particularly if close in time to the onset thereof).  Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran's service treatment record document a number of complaints related to his back following his discharge from active duty service.  His September 1963 discharge examination is silent for any low back complaints or disorders.  In his September 1963 Report of Medical History, the Veteran explicitly denied any bone, joint, or other deformity.  

In a June 1964 statement, the Veteran stated that, following his last physical examination in September 1963, he experienced back trouble.  In a July 1964 statement, the Veteran stated that there had been no change in his physical condition during his period of ACDUTRA from July 11, 1964, to July 25, 1964.

In a May 1965 statement, the Veteran reported that, following his last physical examination in September 1963, he experienced back trouble in the lower part of his back, and that he received treatment from Dr. M.R.  In a July 1965 letter, Dr. M.R. stated that he treated the Veteran from May 31, 1965 to June 12, 1965, for an acute condition related to his back that appeared suddenly after getting up from the dinner table on May 31, 1965.  Dr. M.R. stated that symptoms included acute muscle spasms and pain in the right lumbar region, and that his symptoms subsided after rest and treatment.  X-rays of the spine were negative.  He was diagnosed with acute facet syndrome, right lumbar region.

In an August 1965 statement, the Veteran stated that, on May 28, 1965, he could not get out of the bath tub due to pain in his back.  He said he still experienced pain when traveling to Fort Pickett on May 29, 1965, and that the pain became worse when he arrived.  He stated that, although he sought treatment at sick call, the doctor would not provide treatment because "[h]e said he had trouble previously for treating a reservist who had entered on active duty while ill."  The Veteran said he was given pain medication and returned home on May 31, 1965.  Finally, he reported no current trouble with his back.

In July 2010, the Veteran underwent a VA examination to determine the nature and etiology of his low back disorder.  The examiner addressed his service treatment records, including his June 1964 and July 1964 statements, the July 1965 statement from Dr. M.R., and the Veteran's August 1865 statement.  He reported that, when helping to unload beds from a truck during ACDUTRA, he felt something pop in his back.  He said he was denied treatment because he was a reservist.  He said that, although he did not seek treatment following 1965, he had problems with his back over the years since then, and he self-treated with over-the-counter pain medication.  

The Veteran was diagnosed with advanced degenerative spondylosis at the L4-5 and L5-S1 vertebrae.  With regard to the etiology of the diagnosis, the examiner stated that she could not provide an opinion without resorting to mere speculation.  The examiner reasoned that, although the claims file documented complaints of back pain in 1965, the incident appeared to be self-limiting in nature, and there was no evidence of chronicity following 1965. 

In his September 2010 notice of disagreement, the Veteran stated that he injured his back while on ACDUTRA while moving furniture.  He stated that he was refused treatment at that time, and was instead sent home to seek treatment from a private physician.

In his December 2012 substantive appeal, the Veteran reiterated that his back injury occurred while on active service in the reserves.

In a May 2013 statement, the Veteran's representative argues that the Veteran injured his back while stationed at Fort Pickett while moving furniture, and that his current low back disorder is related to that injury.

As noted above, during his September 2016 hearing, the Veteran said he injured his low back during a period of ACDUTRA in 1965 when he was pulling apart bunk beds and felt his back "twist and jerk."  See September 2016 Hearing Transcript, pg. 6.  He stated that, while his back bothered him since he left the Reserves, he did not seek treatment because he learned to deal with it.  Id. at 12.

Based on the foregoing, the Board finds that the preponderance of the evidence is against the Veteran's claim for service connection for a low back disorder.  Initially, the Board notes that he is currently diagnosed with advanced degenerative spondylosis at the L4-5 and L5-S1 vertebrae.  Thus, the element of a current disability is met.  However, as will be discussed below, there is no persuasive evidence of an injury during the Veteran's period of ACDUTRA in 1965, and his claim is denied.

With regard to the Veteran's lay statement concerning the alleged in-service injury to his low back in 1965, the Board notes that lay witnesses are competent to provide testimony or statements related to symptoms or facts of events that the lay witness observed and is within the realm of his or her personal knowledge.  See Layno, supra.  However, the Board finds that such statements are not credible as they are inconsistent with his contemporaneous medical evidence and his own statements.

As noted above, in weighing credibility, VA may consider interest bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desires for monetary gain, and demeanor of the witness.  Caluza, supra.  Here, the Veteran's statements describing an injury while moving furniture during ACDUTRA are contradicted by service treatment records, the statement from Dr. M.R., and his contemporaneous statements.  As noted above, in May 1965, he reported experiencing back pain prior to entering ACDUTRA.  Furthermore, the July 1965, Dr. M.R. stated that the Veteran reported injuring his back after getting up from the dinner table.  In this regard, statements made for the purpose of diagnosis or treatment "are regarded as inherently reliable because of the recognition that one seeking medical treatment is keenly aware of the necessity for being truthful in order to secure proper care."  Williams v. Gov. of Virgin Islands, 271 F.Supp.2d 696, 702 (V.I.2003) (noting that statement made for the purpose of diagnosis or treatment "are regarded as inherently reliable because of the recognition that one seeking medical treatment is keenly aware of the necessity for being truthful in order to secure proper care"); see also Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (ascribing heightened credibility to statements made to clinicians for the purpose of treatment).  In his own August 1965 statement, the Veteran explicitly stated that he injured his back on May 28, and that he did not arrive to his duty station until May 29.  Moreover, despite his current statements that he was denied treatment because he was a reservist, his August 1965 statement specifically states that he was denied treatment because the injury occurred prior to ACDUTRA.  Consequently, the Board finds the Veteran's statements concerning his in-service 1965 injury are not credible and, therefore, not probative.  Thus, the second element of service connection is not met, and service connection must be denied.

With regard to the July 2010 VA examiner's conclusion that an opinion could not be provided without resorting to mere speculation, the Board finds that any further attempt to obtain a medical opinion is unnecessary.  Specifically, because any such opinion would necessarily be based upon the Veteran's lay statements describing injury and continuity of symptoms thereafter, and since because the Board has determined that those statements are not credible, any opinion provided would have no probative value.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993); Swann v. Brown, 5 Vet. App. 229, 233 (1993); Black v. Brown, 5 Vet. App. 177, 180 (1993).   Thus, any further development in this regard is not necessary.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran are to be avoided).

Finally, the Board notes that the Veteran may not prevail under the presumptive provisions governing service connection for chronic diseases.  See 38 C.F.R. §§ 3.303(b), 3.307, 3.309(a).  Although such diseases include degenerative joint disease, service connection would not be warranted unless the underlying disability manifested to a compensable degree within a year of his release from active service in September 1963, or exhibited a continuity of symptomatology since that time.  Neither situation exists here.  Moreover, while cognizant of the Veteran's subsequent Reserve service, the Board observes that the above presumption does not apply to such periods of service, including ACDUTRA or INACDUTRA.  See Donnellan v. Shinseki, 24 Vet. App. 167, 171 (2010); Smith v. Shinseki, 24 Vet. App. 40 (2010).

Therefore, based on the foregoing, the Board finds that service connection for a low back disorder is not warranted.  In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine; however, the preponderance of the evidence is against the Veteran's claim.  As such, that doctrine is not applicable in the instant appeal, and his claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.


ORDER

Entitlement to service connection for a low back disorder is denied.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


